Citation Nr: 1614819	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-06 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right (major) carpal tunnel syndrome (CTS) prior to September 3, 2015.

2.  Entitlement to a disability rating in excess of 30 percent for right (major) CTS after September 3, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to December 1982 and from January 1984 to March 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
This matter was previously before the Board on several occasions.  In a July 2012 decision, the Board denied the Veteran's claim.  However, she appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in January 2013, on the basis of a Joint Motion for Remand, vacated the denial and remanded the matter to the Board for further action.  Thereafter, in a July 2013 decision, the Board again denied the increased rating claim, but the Veteran again appealed the Board's decision to the Court.  As a result, in October 2014, on the basis of a Memorandum Decision, the Court vacated the July 2013 denial and remanded the matter to the Board for further action.  Following the vacatur, in April 2015, the Board remanded the appeal to the RO for additional development.  While the case was in remand status, the RO increased the Veteran's disability rating for right CTS to 30 percent, effective September 3, 2015.  See September 2015 rating decision.  The matter has now been returned to the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the matter must once again be remanded for additional development.  Specifically, the Board notes that the September 2015 VA opinion obtained on remand does not adequately respond to the questions posed to the examiner in the Board's April 2015 remand directive.  

In this regard, in the April 2015 remand, the Board specifically asked the VA examiner to "explain whether the loss of abductor pollicis brevis noted on March 8, 2006, is the same as or similar to atrophy of the muscle of the thenar eminence."  April 2015 Board Remand Directive No. 2.  Furthermore, if it was determined that "the loss of abductor pollicis brevis is the same as or similar to atrophy of the muscle of the thenar eminence, then the examiner is to reconcile the findings of the March 8, 2006, VA treatment note with those of the August 2007 VA examination, which show no evidence of muscular atrophy."  Id. 

However, it does not appear that the RO has complied with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance).  Although an opinion was obtained in September 2015, the examiner merely provided the following opinion in its entirety: 

EXAMINATION OF THE RIGHT ABDUCTOR POLLICIS BREVIS IS NORMAL - NORMAL AGING CHANGES (AGE IS 67) WITHOUT ATROPHY. SHE DOES HAVE WEAKNESS FOR ABDUCTION OF THE THUMB WHICH IS THE FUNCTION OF THE MUSCLE.  THERE IS ALSO WEAKNESS FOR THUMB/5TH FINGER STRENGTH AGAINST RESISTANCE. I AGREE WITH DR. BACHMANN'S EXAMINATION, NO REAL ATROPHY, JUST NORMAL AGING CHANGES.

Significantly, however, the examiner made no mention whatsoever of the March 2006 finding of "loss of the abductor pollicis brevis."  It might be possible that the examiner intended to convey that the March 2006 findings were inaccurate based upon the physical examination conducted in November 2015, or it may simply be that the examiner did not review the findings of the March 2006 NVC/EMG and its interpretations as noted in the March 2006 VA treatment note.   In either event, the Board finds that it would be inappropriate to speculate; rather, a new medical opinion should be obtained that sufficiently addresses the questions posed by the previous remand directive.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . .is essential for a proper appellate decision"); 38 C.F.R. § 4.2 (2015) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).   

Additionally, because it appears that the Veteran was last provided with NCV/EMG studies in March 2006 and August 2007 (according to the VA treatment notes, the studies can be reviewed through Vista Imaging)-and it is now unclear whether reported symptoms noted variously as "atrophy," "loss," or simply "weakness" of the affected muscles at the base of the thumb are neurological manifestations of CTS at all-a new NVC/EMG should be obtained in conjunction with the opinion.   The examiner must specifically note all nerve(s) affected by CTS and, for each nerve affected, describe the level of severity of the impairment.  

In order to ensure that the VA examiner has all needed information required to give an informed opinion, the RO should also ensure that any recent VA treatment records pertaining to CTS is associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any recent VA treatment records relevant to CTS with the claims file.  

2.  Schedule the Veteran for a new NCV/EMG study of the right upper extremity.  The electronic claims file [i.e.  any relevant records contained in Virtual VA and the Veterans Benefits Management System (VBMS)] must be provided to and reviewed by the examiner.  

(a)  The examiner is directed to comment on the presence or absence of neurological symptomatology associated with the Veteran's CTS, and if present, to identify the specific nerve(s) involved.  In this regard, please expressly state whether the median nerve is the ONLY lower radicular nerve affected by the Veteran's CTS.

(b)  The examiner is also requested to review the March 2006 VA treatment note and comment on the clinical finding of "loss of abductor pollicis brevis."  See August 2015 Remand Directive No. 2. (asking the examiner to "explain whether the loss of abductor pollicis brevis noted on March 8, 2006, is the same as or similar to atrophy of the muscle of the thenar eminence" and if "the loss of abductor pollicis brevis is the same as or similar to atrophy of the muscle of the thenar eminence, then the examiner is to reconcile the findings of the March 8, 2006, VA treatment note with those of the August 2007 VA examination, which show no evidence of muscular atrophy.").  

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and her representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON THE NEXT PAGE)
This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of 
Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




